UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A. H. ROBINS COMPANY,

Debtor.

BOBBIE J. MEYER,
                                                                  No. 98-1504
Claimant-Appellant,

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge;
Blackwell N. Shelley, Bankruptcy Judge.
(CR-85-1307-R)

Submitted: September 22, 1998

Decided: October 16, 1998

Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bobbie J. Meyer, Appellant Pro Se. Orran Lee Brown, Sr., DALKON
SHIELD CLAIMANTS TRUST, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bobbie J. Meyer appeals the district court's order denying her Fed.
R. Civ. P. 60(b)(1) motion for relief from the district court's order
denying her motion for reinstatement of her disallowed Dalkon Shield
claim. Because there was no abuse of discretion, we affirm.

Meyer timely noted her Dalkon Shield Claim on March 6, 1986.
She failed to return by the deadlines set by the bankruptcy court the
initial court-ordered questionnaire necessary to perfect her claim. She
also did not return a second questionnaire sent to claimants who had
not returned the initial questionnaire, even though the second ques-
tionnaire warned that failure to timely return it would result in perma-
nent disallowance of the claim.

Because Meyer failed to return a completed questionnaire, the dis-
trict court disallowed her claim. The court then denied her motion for
reinstatement of her disallowed claim by order entered on July 20,
1987. On January 18, 1990, Meyer filed her Rule 60(b)(l) motion for
relief from the July 20 order. In an order entered on March 4, 1998,
the district court denied her motion, finding that it was untimely under
Rule 60(b)(1) and, in any event, that Meyer had not demonstrated
excusable neglect warranting relief from the judgment. Meyer timely
appeals.

Rule 60(b)(1) provides for relief from a judgment based on mis-
take, surprise, inadvertence, or excusable neglect. Such motions must
be filed within one year of the order from which the movant seeks
relief. See Fed. R. Civ. P. 60(b)(1). The extraordinary remedy of Rule
60(b) is only to be granted in exceptional circumstances. See
Compton v. Alton S.S. Co., 608 F.2d 96, 102 (4th Cir. 1979). To
obtain relief under the Rule based on excusable neglect, the movant
"must demonstrate inter alia that [she] was not at fault and that the

                    2
nonmoving party will not be prejudiced by the relief from judgment."
Home Port Rentals, Inc. v. Ruben, 957 F.2d 126, 132 (4th Cir. 1992).
We review the denial of a Rule 60(b) motion for abuse of discretion.
See National Org. for Women v. Operation Rescue, 47 F.2d 667, 669
(4th Cir. 1995).

Meyer's motion, filed more than two years after entry of the order
from which she sought relief, was untimely. Not only was the motion
untimely, it lacked merit. While Meyer claimed that she received nei-
ther of the questionnaires relating to her claim, we note that her
address, where all documents pertaining to her claim were mailed, has
not changed since she filed her claim in March 1986. Nonetheless,
even if she did not receive the forms as claimed, this does not consti-
tute excusable neglect. It was her responsibility to remain apprised of
the status of her claim. Had she made some simple inquiries, she
would have learned about the necessity of submitting a completed
questionnaire by a certain time and presumably would have taken the
steps necessary to perfect her claim. The fault in this matter ultimately
rests with Meyer.

Because Meyer's Rule 60(b)(1) motion was untimely and, in any
event, lacked merit, the district court did not abuse its discretion in
denying the motion. We accordingly affirm. We dispense with oral
argument because the facts and legal contentions are fully presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3